Case 1:19-cv-00660-MKB-SMG Document 39 Filed 03/24/20 Page 1 of 3 PageID #: 586
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York

                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      March 24, 2020
 By ECF
 The Honorable Margo K. Brodie
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al.,
                Civ. No. 19-cv-660 (MKB)(SMG) (E.D.N.Y.)

 Dear Judge Brodie:

         This Office represents Defendants Federal Bureau of Prisons (“BOP”) and the Warden of
 MDC in the above-referenced matter. We write in response to plaintiff’s letter dated March 23,
 2020 seeking that the Court enter an order regarding the appointment of former Attorney General
 Loretta Lynch as a mediator in this action. We write in advance of today’s conference, as directed
 by the Court (see ECF Order dated Mar. 24, 2020) to express our objection to entry of the order as
 conceptualized and drafted by plaintiff for a number of reasons. We also enclose herewith a
 revised order that we submit more accurately reflects the statements on the role of the mediator by
 the Second Circuit and this Court.

         At the urging of the Second Circuit and this Court, defendants have consented to mediate
 this matter in good faith, and to do so on as expedited a basis as possible. But defendants’
 understanding of the role of the mediator, as well as the Second Circuit’s suggestion to engage in
 mediation and this Court’s own request that the parties agree to mediation (see ECF entry dated
 Mar. 23, 2020), is that the mediator’s powers should conform with the standard set for this form
 of alternative dispute resolution, as provided in the Local Civil Rules:

         (a) Description. Mediation is a process in which parties and counsel agree to meet
             with a neutral mediator trained to assist them in settling disputes. The mediator
             improves communication across party lines, helps parties articulate their
             interests and understand those of the other party, probes the strengths and
             weaknesses of each party’s legal positions, and identifies areas of agreement
             and helps generate options for a mutually agreeable resolution to the dispute.
             In all cases, mediation provides an opportunity to explore a wide range of
             potential solutions and to address interests that may be outside the scope of
             the stated controversy or which could not be addressed by judicial action. A
             hallmark of mediation is its capacity to expand traditional settlement
             discussions and broaden resolution options, often by exploring litigant needs
Case 1:19-cv-00660-MKB-SMG Document 39 Filed 03/24/20 Page 2 of 3 PageID #: 587



              and interests that may be formally independent of the legal issues in
              controversy.

 Local Civil Rule 83.8(a). In other words, defendants have not consented to entry of an order
 appointing a mediator that, as proposed by plaintiff, would confer upon the mediator powers akin
 to those wielded by the Court in the discovery or trial process, and which more closely resemble a
 court-appointed monitor.

        Appointment of a monitor, which is the ultimate relief sought by plaintiff in this action (see
 Dkt. No. 1, ¶ 44), is inappropriate at this juncture because there has been no finding of liability by
 defendants; indeed defendants have not even had an opportunity to present a defense to the
 Complaint. See Floyd v. City of New York, 959 F.Supp.2d 668 (S.D.N.Y. 2013) (appointing a
 monitor only after court found that City had violated plaintiffs’ constitutional rights); Latino
 Officers Ass'n of City of New York v. City of New York, 209 F.R.D. 79, 93 (S.D.N.Y. 2002) (“If
 defendants are liable, as plaintiffs allege, it is in everyone's interest to have the Court enter the
 equitable relief [of an independent monitor] that, if complied with, would prospectively remedy
 any wrong”) (emphasis added). Further, defendants submit that the appointment of a Court
 monitor over an agency of the Executive Branch raises grave constitutional separation of powers
 concerns that need to be fully briefed by the parties and considered by the Court.

         Nor has the Second Circuit required in any way the appointment of such a monitor. The
 Circuit’s recommendation, taken in full, reads as follows:

        We therefore urge in the strongest possible terms that, as soon as the District Court
        again has jurisdiction over this case, it consider convening the parties to obtain their
        advice as to the appointment of an individual with the stature, experience, and
        knowledge necessary to mediate this weighty dispute and ultimately facilitate the
        adoption of procedures for dealing with ongoing and future emergencies, including
        the COVID-19 outbreak.

 Fed. Defenders of New York v. Fed. Bureau of Prisons, No. 19-778, Dkt. No. 87 (2d Cir.
 Mar. 20, 2020). Thus, the appointment of a monitor is neither necessary to “effectuate the
 Mandate of the Court of Appeals” (ECF Dkt. No. 38-1), as plaintiff claims, nor is it
 appropriate at this stage of the proceedings.

         Defendants note that the proposed order regarding mediation should be limited to
 the matters at issue in this litigation – addressing the parties’ respective positions regarding
 challenges to legal visitation at MDC Brooklyn during a time of emergency. While
 defendants are willing to explore the Court’s suggestion that, given potential overlap, we
 include MCC New York as part of the ongoing discussions in the interest of efficiency,
 this goes beyond the scope of the claims in the instant matter and its inclusion must be on
 the consent of the parties and not ordered by the Court. Further, it is important that the
 parties not conflate the other aspects of BOP’s response to the current pandemic and
 ensuring the health and safety of inmates, staff, and the public, as doing so may interfere
 with ongoing discussions on these topics between this Office, the Courts, the Marshals, the
 Federal Defenders, BOP and other agencies in different forums.



                                                    2
Case 1:19-cv-00660-MKB-SMG Document 39 Filed 03/24/20 Page 3 of 3 PageID #: 588



         Further, there is no need to imbue the mediator with powers to order the production
 of documents, much less on a 24-hour deadline basis. Such productions are more
 appropriate during the litigation discovery process, which has not yet begun and this
 mediation process is designed to avoid in the interest of efficiency. Further, the parties
 have not yet even discussed their respective positions, the mediator has not had the
 opportunity to consider whether document productions or site visits are even necessary to
 resolve the differences between the parties. Even if the Court were inclined to require
 document production as part of a mediation process, ordering it at this stage is premature.
 Nor does there appear to be any reason that the mediator would need to confer ex parte
 with, inter alia, clients of this Office without this Office’s consent, which may be necessary
 in a monitorship but is not for mediation.

         Finally, defendants respectfully submit that these practices akin to litigation may
 conflict with this Office’s and MDC staff’s efforts to marshal its resources to develop and
 implement policies regarding legal visitation given the current restrictions on visitation,
 and the mediation process should not unduly burden their ability to do so. Instead, in view
 of the goal expressed by the Circuit and this Court, defendants submit that the best way to
 bridge the differences between the parties and to devise cooperative, real-time solutions
 during this global pandemic is to utilize the recognized mediation practices in this district.
 Accordingly, the modifications we propose in the attached revised order embrace those
 practices.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                               By:               /s/
                                                       Seth E. Eichenholtz
                                                       Sean Greene
                                                       Assistant U.S. Attorneys
                                                       718-254-7036
                                                       seth.eichenholtz@usdoj.gov

 cc: Counsel of Record (ECF)




                                                   3
